NO. 07-05-0163-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    JUNE 30, 2005

                        ______________________________


                                R. WAYNE JOHNSON,

                                                             Appellant

                                          V.

                                   BRUCE ZELLER,

                                                             Appellee


                      _________________________________

            FROM THE 181st DISTRICT COURT OF POTTER COUNTY;

            NO. UNASSIGNED; HONORABLE JOHN B. BOARD, JUDGE

                        _______________________________

                              MEMORANDUM OPINION

                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


      R. Wayne Johnson, appellant, an inmate proceeding pro se, appeals the trial court’s

order denying him permission to sue. We dismiss the appeal.
        The clerk’s record was filed with this court on May 3, 2005. The court reporter

notified this court that there were never any on-the-record hearings and therefore, no notes

to transcribe into a reporter’s record. Appellant’s brief was therefore due on June 2, 2005.

By letter dated June 15, 2005, we notified appellant that the due date for the brief had

passed, that the brief had not been filed and no motion for extension of time to file had

been received by the court. Citing Tex. R. App. P. 38.8, the letter also notified appellant

that the appeal would be subject to dismissal unless a response reasonably explaining his

failure to file a brief, together with a showing that the appellee has not been significantly

injured by the failure, was submitted by June 27, 2005. Appellant has not filed a response

to the court’s June 15th letter, nor has he submitted a brief or a motion for extension of

time.


        Accordingly, we dismiss the appeal for want of prosecution. Tex. R. App. P.

38.8(a)(1); 42.3(b).




                                                 Brian Quinn
                                                 Chief Justice




                                             2